 



Exhibit 10.1
FIRST AMENDMENT TO EMPLOYMENT AGREEMENT
     THIS FIRST AMENDMENT TO EMPLOYMENT AGREEMENT (the “Amendment”), is made and
entered into as of January 23, 2007 (the “Effective Date”), by and between BASIC
ENERGY SERVICES, INC., a Delaware corporation (hereafter “Company”), and KENNETH
V. HUSEMAN (hereafter “Executive”), an individual and resident of Texas. The
Company and Executive may sometimes hereafter be referred to singularly as a
“Party” or collectively as the “Parties.”
W I T N E S S E T H:
     WHEREAS, the Company and the Executive entered into an Employment Agreement
on December 29, 2006, effective as of December 31, 2006 (the “Employment
Agreement”), which provided for, among other things, the criteria for
determining the Executive’s Bonus and the minimum Bonus that Executive shall
receive for any Bonus Period;
     WHEREAS, in consideration for the Compensation Committee of the Board of
Directors of the Company increasing the Executive’s Base Salary for 2007, the
Executive has agreed to enter into this Amendment for the purpose of eliminating
certain provisions in the Employment Agreement relating to the minimum Bonus
that Executive shall receive for any Bonus Period;
     WHEREAS, the Company desires to continue to secure the employment services
of Executive subject to the terms and conditions hereafter set forth; and
     WHEREAS, the Executive is willing to enter into this Amendment upon the
terms and conditions hereafter set forth;
     NOW, THEREFORE, in consideration of Executive’s employment with the
Company, and the premises and mutual covenants contained herein, the Parties
hereto agree as follows.
     1. Definitions. Capitalized terms used herein without definition shall have
the meanings assigned to them in the Employment Agreement.
     2. Amendment Regarding Bonus. The sentence in Section 2(b) of the
Employment Agreement stating “Notwithstanding the foregoing, for each such
one-year period, the minimum Bonus that Executive shall receive for completion
of any of the performance criteria for that period shall be $50,000.” is hereby
deleted in its entirety.
     3. Choice of Law. THIS AMENDMENT SHALL BE GOVERNED BY AND CONSTRUED IN
ACCORDANCE WITH THE LAWS OF THE STATE OF TEXAS, WITHOUT REGARD TO THE PRINCIPLES
OF CONFLICTS OF LAW.
     4. Entire Agreement. The Employment Agreement, as amended by this
Amendment, contains the entire agreement of the Parties hereto with respect to
the matters covered herein and shall otherwise continue in full force and effect
in accordance with its terms.
     5. Counterparts. This Amendment may be executed in any number of
counterparts, each of which when so executed and delivered shall be an original,
but all such

-1-



--------------------------------------------------------------------------------



 



counterparts shall together constitute one and the same instrument. Each
counterpart may consist of a copy hereof containing multiple signature pages,
each signed by one party hereto, but together signed by both parties.
[Signature page follows.]

-2-



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, Executive has hereunto set his hand and Company has
caused this Amendment to be executed in its name and on its behalf by its duly
authorized officer, to be effective as of the Effective Date.

         
 
  EXECUTIVE:    
 
  Signature:   /s/ Kenneth V. Huseman
 
  Name:   Kenneth V. Huseman
 
  Date:   January 29, 2007
 
            Address for Notices:
 
            3900 Baybrook Court     Midland, Texas 79707
 
       
 
  COMPANY:    
 
       
 
  By:   /s/ Alan Krenek
 
  Its:   Senior VP & CFO
 
  Name:   Alan Krenek
 
  Date:   January 29, 2007

-3-